IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                       _____________________            Fifth Circuit
                            No. 04-51251             F I L E D
                       _____________________
                                                      April 29, 2005
UNITED STATES OF AMERICA                         Charles R. Fulbruge III
                                                         Clerk
                Plaintiff - Appellee
                 v.
OSCAR CARDENAS-TORRES also known as, Jesus Angel Yanez
                Defendant - Appellant
                      ---------------------
          Appeals from the United States District Court
                for the Western District of Texas
                           (04-CR-766)
                      ---------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM:


     IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is granted.



     IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand the case to district court for resentencing in light of

the Supreme Court's opinion in Booker and this Court's opinion in

Mares is granted.



______________
     *    Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
     IT IS FURTHER ORDERED that Appellee’s alternative request

for an extension of time to file the Appellee’s brief 14 days

from the denial of Appellee’s motion to vacate and remand

is denied as moot.